DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Status of the claims
The amendment received on 10 May 2022 has been acknowledged and entered. Claims 1, 3-8, 10, 12-14, 16, and 18-20 are amended. Claims 2, 9, and 15 are canceled.  Claims 21-22 are added. Claims 1, 3-8, 10-14, and 16-22 are currently pending.

Responses to Arguments 
The arguments filed May 10th, 2022 has been entered. 
Applicant’s arguments filed May 10th, 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. In response to Applicant’s arguments, the Examiner respectfully disagrees.   
Regarding claims 1, 8, and 14, Applicant specifically alleges that the limitation of “generating, by one or more processors, a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location, wherein: generating the test case for the physical asset includes assigning a priority tag to the test case; and 
the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location; and populating, by one or more processors, a test case set of the physical asset with the test case; populating, by one or more processors, a test case set of the physical asset with the test case (at page 14 of response).” Examiner respectfully disagrees.  Examiner believes that generating and populating steps in claims 1, 8, and 14 correspond to evaluation (or observation) and Judgment (or opinion), respectively in mental process which includes observation, evaluation, judgment, and opinion.  Further, the limitation of “populating, by one or more processors, a test case set of the physical asset with the test case” is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g). 
Further, Applicant appears to be providing a system and method to generate test case requirement for testing at a location using actual upcoming weather information, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a).  Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea –see MPEP 2106.05(f). Therefore, the Examiner is nor persuaded by Applicant’s arguments. The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea –MPEP 2106.05(f). Therefore, the Examiner maintains the claims are ineligible.
Applicant’s amendments filed March 26th, 2022 with respect to the rejection of claims 1-3, 6-17, and 19-20 are rejected under 35 U.S.C. 103 have been fully considered and they are persuasive.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Objections
Claims 7 and 20 are objected because of the following informalities:  
           Regarding claim 7, “claim 2” should read --claim 1--.
Regarding claim 20, “claim 15” should read --claim 14--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 8, the claim fails to recite that the computer program product is non-transitory.  As such the claim may be reasonably interpreted as being drawn to a signal, which is non-statutory subject matter.
The rejection may be overcome by amending independent claim 8 to recite “ A non-transitory computer program product…”.
Claims 1, 3-8, 10-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-8, 10-14, and 16-22 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method comprising: 
receiving, by one or more processors, a set of usage parameters for an asset; identifying, by one or more processors, a location of planned usage of the physical asset from the received set of usage parameters; 
determining, by one or more processors, weather information that is associated with the location; and 
generating, by one or more processors, a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location, wherein: generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location; and 
populating, by one or more processors, a test case set of the physical asset with the test case.  
The bolded abstract idea is a mental process.  The limitation of “identifying, by one or more processors, a location of planned usage of the physical asset from the received set of usage parameters”; “determining, by one or more processors, weather information that is associated with the location”; “generating, by one or more processors, a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location, wherein: generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location; and populating, by one or more processors, a test case set of the physical asset with the test case,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors” language, “identifying” in the context of this claim encompasses observing the value of parameter of each location. Similarly, the limitation of “determining, by one or more processors, weather information that is associated with the identified location”; “generating, by one or more processors, a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location, wherein: generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses observing the weather information. For example, “generating” in the context of this claim encompasses evaluating the testing variables of a test case, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong 2
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic processing system to perform the method–using one or more processor to perform determining and generating steps.  The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the physical asset is an additional element. The additional element of physical asset is recited at a high-level of generality.  Further, note that the limitation of “receiving, by one or more processors, a set of usage parameters for an asset” and “populating, by one or more processors, a test case set of the physical asset with the test case” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using one or more processors to perform receiving a set of usage parameters, identifying a location, determining weather information, and generating a test case for the asset amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.
Regarding claim 8, independent claim 8 similarly recites “one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to receive a set of usage parameters for a physical asset undergoing testing; program instructions to identify a location of planned usage of the physical asset from the received set of usage parameters; program instructions to determine weather information that is associated with the location; Application No. 17/035,840program instructions to generate a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location, wherein: generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the; and program instructions to populate a test case set of the physical asset with the test case,” which amount to an abstract idea as discussed above with respect to claim 1.  The physical asset is an additional element. The additional element of physical asset is recited at a high-level of generality.  Further, the limitation of “receiving, by one or more processors, a set of usage parameters for an asset” and “populating, by one or more processors, a test case set of the physical asset with the test case” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).  Further, the mere nominal recitation of a computer program product does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.
Regarding claim 14, independent claim 14 similarly recites “one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive a set of usage parameters for a physical asset undergoing testing; program instructions to identify a location of planned usage of the physical asset from the received set of usage parameters; program instructions to determine weather information that is associated with the location; program instructions to generate a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location, wherein: generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the; and program instructions to populate a test case set of the physical asset with the test case,” which amount to an abstract idea as discussed above with respect to claim 1. The physical asset is an additional element. The additional element of physical asset is recited at a high-level of generality.  Further, the limitation of “receiving, by one or more processors, a set of usage parameters for an asset” and “populating, by one or more processors, a test case set of the physical asset with the test case” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).  Further, the mere nominal recitation of a generic computer system does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.
The claims 8 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, determining, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 8 and 14 are also not patent eligible.
Dependent claims 3-7, 10-13 and 16-22 are likewise also not patent eligible.  The limitations of claims 3-7, 10-13 and 16-22 are also directed to the mental processes and therefore there are no additional elements in claims 3-7, 10-13, and 16-22 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (U.S.11,055,671 B1, hereinafter referred to as “Rose”) in view of Sinha et al. (U.S. 2016/0034375 A1, hereinafter referred to as “Sinha”) further in view of Hanna (U.S. 2016/0055079 A1, hereinafter referred to as “Hanna”).
Regarding claim 1, Rose teaches a computer-implemented method comprising: receiving, by one or more processors, a set of usage parameters for a physical asset undergoing testing (Col. 4, Lines 32-40: Referring to FIG. 1, each of a plurality of locations denoted as LOCATION-1, LOCATION-2, combined EMP/MP platform 105-1 performs various management functions such as utilizing the time-stamped weather and atmospheric contaminant data provided by the various platforms 105 to update accumulated corrosion damage profiles associated with assets of interest or portions thereof); identifying, by one or more processors, a location of planned usage of the physical asset from the received set of usage parameters (Col. 4, Lines 6-11: LOCATION-3 and so on through LOCATION-N (e.g., airbases, airports, testing facilities or other locations or portions thereof) has associated with it a respective environmental monitoring platform (EMP) 105); determining, by one or more processors, weather information that is associated with the location (Col. 4, Lines 26-31: periodically gathering local weather condition and atmospheric contaminant measurements to generate thereby time-stamped weather and contamination data associated with the respective location); generating, by one or more processors, a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location (Col. 4, Lines 26-31: see above);  populating, by one or more processors, a test case set of the physical asset with the test case (Col. 13, Lines 35-41: at step 340, the model for the asset class, asset or component thereof is modified in response to the correlation, such as by adapting up or down the threshold amount/level of an accumulated weather parameter, environmental parameter, or combination of weather and/or environmental parameters associated with a triggering of an event or optional procedure).
Rose does not teach that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location. 
However, Sinha teaches that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a weather condition of the test case occurring at the location (para. [0017]: embodiments provide mechanisms to automate portions of the prioritization process based on tags included in the source code of tagged application 140 and use case priorities defined in use case priority file 160. More specifically, test case priority engine 150 is designed to read and interpret use case priority file 160 and the retrieved tag information included in each test case result 122, and then systematically determine a priority for each test case 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to include the teaching of Sinha to provide that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on 
Rose and Sinha do not specifically teach that the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location.
However, Hanna teaches that the priority tag indicates a level of priority for the test case based on a likelihood para. [0047]: the likelihood of the scenario occurring indicator 172 provides an indication of how often or how frequently the scenario is expected to occur during operation of the software application. In some examples, the indicator 172 may have a value of “high,” to indicate that the scenario may occur relatively frequently or be relatively likely to occur, “medium” to indicate that the scenario may occur with an average or typical frequency, or “low” to indicate that the scenario may occur relatively infrequently or be relatively unlikely to occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the likelihood such as is described in Hanna into the system of Rose and Sinha, in order to allow the plurality of inputs to include: a scenario name, a scenario description, a scenario expected behavior, an indicator of a likelihood of the scenario occurring, an indicator of an impact of a failure of the scenario, and an indicator of a probability of the failure of the scenario occurring (para. [0004]).
Regarding claim 3, Rose in view of Sinha and Hanna teaches all the limitation of claim 1, in addition, Rose teaches determining weather information that is associated with the location further comprises: querying, by one or more processors, a weather service for weather information that corresponds to the identified location (Col. 6, Line 64- Col. 7, Line 3: the weather data sources 150 may comprise nearby weather monitoring stations/services, such as weather stations/services associated with an airfield or location proximate an airfield), the weather information including forecast weather data (Col. 13, Lines 14-26: Such historical analysis data may comprise evaluations of assets or components thereof .changed out … any further analysis or information useful in describing the actual or expected post-procedure state of an asset or component thereof may be retrieved).  
Regarding claim 6, Rose in view of Sinha and Hanna teaches all the limitation of claim 1, in addition, Rose teaches that the set of usage parameters include an input location, an indication of outdoor usage, and a request to generate test cases for the input location (Col. 4, Lines 6-11).  
Regarding claim 7, Rose in view of Sinha and Hanna teaches all the limitation of claim 1, in addition, Rose teaches populating, by one or more processors, the generated test case with an indication of reasoning for including the one or more testing variables in the test case, the indication of reasoning comprising an item of weather information rationalizing creation of the test case (Col. 4, Line 32-40: As depicted in FIG. 1, combined EMP/MP platform 105-1 performs various management functions such as utilizing the time-stamped weather and atmospheric contaminant data provided by the various platforms 105 to update accumulated corrosion damage profiles associated with assets of interest or portions thereof, determine corrosion damage levels and/or perform various optional functions such as invoking/adapting asset maintenance procedures, re-tasking assets, relocating assets and the like; Col. 13, Lines 35-41: at step 340, the model for the asset class, asset or component thereof is modified in response to the correlation, such as by adapting up or down the threshold amount/level of an accumulated weather parameter, environmental parameter, or combination of weather and/or environmental parameters associated with a triggering of an event or optional procedure).  
Regarding claim 8, Rose teaches a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (Col. 6, Lines 17- 33): program instructions to receive a set of usage parameters for a physical asset undergoing testing (Col. 4, Lines 32-40); program instructions to identify a location from the received set of usage parameters (Col. 4, Lines 6-11); program instructions to determine weather information that is associated with the location (Col. 4, Lines 26-31); Application No. 17/035,840program instructions to generate a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location (Col. 4, Lines 26-31); program instructions to populate a test case set of the physical asset with the test case (Col. 13, Lines 35-41: at step 340, the model for the asset class, asset or component thereof is modified in response to the correlation, such as by adapting up or down the threshold amount/level of an accumulated weather parameter, environmental parameter, or combination of weather and/or environmental parameters associated with a triggering of an event or optional procedure).
Rose does not teach that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location. 
However, Sinha teaches that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on para. [0017]: embodiments provide mechanisms to automate portions of the prioritization process based on tags included in the source code of tagged application 140 and use case priorities defined in use case priority file 160. More specifically, test case priority engine 150 is designed to read and interpret use case priority file 160 and the retrieved tag information included in each test case result 122, and then systematically determine a priority for each test case 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to include the teaching of Sinha to provide that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a weather condition of the test case occurring at the location, in order to determine test case priorities based on priority tags included in the code of a software application (para. [0006]).
Rose and Sinha do not specifically teach that the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location.
However, Hanna teaches that the priority tag indicates a level of priority for the test case based on a likelihood para. [0047]: the likelihood of the scenario occurring indicator 172 provides an indication of how often or how frequently the scenario is expected to occur during operation of the software application. In some examples, the indicator 172 may have a value of “high,” to indicate that the scenario may occur relatively frequently or be relatively likely to occur, “medium” to indicate that the scenario may occur with an average or typical frequency, or “low” to indicate that the scenario may occur relatively infrequently or be relatively unlikely to occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the likelihood such as is described in Hanna into the system of Rose and Sinha, in order to allow the plurality of inputs to include: a scenario name, a scenario description, a scenario expected behavior, an indicator of a likelihood of the scenario occurring, an indicator of an impact of a failure of the scenario, and an indicator of a probability of the failure of the scenario occurring (para. [0004]).
Regarding claim 10, Rose in view of Sinha and Hanna teaches all the limitation of claim 8, in addition, Rose teaches that the program instructions to determine weather information that is associated with the location (Col. 6, Line 54- Col. 7, Line 3) further comprise program instructions to: query a weather service for weather information that corresponds to the identified location, the weather information including forecast weather data (Col. 13, Lines 14-26).  
Regarding claim 11, Rose in view of Sinha and Hanna teaches all the limitation of claim 10, in addition, Rose teaches that the historical weather data includes maximum, minimum, and averages of meteorological variables selected from the group consisting of: temperature, humidity, precipitation, wind, and atmospheric pressure (Col. 7, Lines 4-9).  
Regarding claim 12, Rose in view of Sinha and Hanna teaches all the limitation of claim 8, in addition, Rose teaches that the program instructions to generate the test case for the physical asset further comprise program instructions to: generate a test case shell that includes a testing variable to test an average temperature at the identified location, wherein the average temperature is derived from the determined weather information (Col. 7, Lines 4-9).
Regarding claim 13, Rose in view of Sinha and Hanna teaches all the limitation of claim 8, in addition, Rose teaches that the received set of usage parameters include an input location, an indication of outdoor usage, and a request to generate test cases for the input location (Col. 4, Lines 6-11).  
Regarding claim 14, Rose teaches a computer system comprising: one or more computer processors (Col. 6, Lines 17-33: the various programs depicted as loaded within memory 120 are executed by the processor(s) 110 to implement their respective function); one or more computer readable storage media (Col. 6, Lines 17-33: the various programs depicted as loaded within memory 120 are executed by the processor(s) 110 to implement their respective function); and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive a set of usage parameters for a physical asset undergoing testing (Col. 6, Lines 17-33); program instructions to identify a location of planned usage of the physical asset from the received set of usage parameters (Col. 4, lines 49-57); program instructions to determine weather information that is associated with the location (Col. 4, Lines 26-31); program instructions to generate a test case for the physical asset that specifies one or more testing variables that test the physical asset according to the weather information that is associated with the location (Col. 4, Lines 26-31); program instructions to populate a test case set of the physical asset with the test case (Col. 13, Lines 35-41: at step 340, the model for the asset class, asset or component thereof is modified in response to the correlation, such as by adapting up or down the threshold amount/level of an accumulated weather parameter, environmental parameter, or combination of weather and/or environmental parameters associated with a triggering of an event or optional procedure).
Rose does not teach that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location. 
However, Sinha teaches that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on para. [0017]: embodiments provide mechanisms to automate portions of the prioritization process based on tags included in the source code of tagged application 140 and use case priorities defined in use case priority file 160. More specifically, test case priority engine 150 is designed to read and interpret use case priority file 160 and the retrieved tag information included in each test case result 122, and then systematically determine a priority for each test case 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to include the teaching of Sinha to provide that generating the test case for the physical asset includes assigning a priority tag to the test case; and the priority tag indicates a level of priority for the test case based on a weather condition of the test case occurring at the location, in order to determine test case priorities based on priority tags included in the code of a software application (para. [0006]).
Rose and Sinha do not specifically teach that the priority tag indicates a level of priority for the test case based on a likelihood of a weather condition of the test case occurring at the location.
However, Hanna teaches that the priority tag indicates a level of priority for the test case based on a likelihood para. [0047]: the likelihood of the scenario occurring indicator 172 provides an indication of how often or how frequently the scenario is expected to occur during operation of the software application. In some examples, the indicator 172 may have a value of “high,” to indicate that the scenario may occur relatively frequently or be relatively likely to occur, “medium” to indicate that the scenario may occur with an average or typical frequency, or “low” to indicate that the scenario may occur relatively infrequently or be relatively unlikely to occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the likelihood such as is described in Hanna into the system of Rose and Sinha, in order to allow the plurality of inputs to include: a scenario name, a scenario description, a scenario expected behavior, an indicator of a likelihood of the scenario occurring, an indicator of an impact of a failure of the scenario, and an indicator of a probability of the failure of the scenario occurring (para. [0004]).
Regarding claim 16, Rose in view of Sinha and Hanna teaches all the limitation of claim 14, in addition, Rose teaches that the program instructions to determine weather information that is associated with the location further comprise program instructions to: query a weather service for weather information that corresponds to the identified location (Col. 6, line 64- Col. 7, line 3), the weather information including forecast weather data (Col. 13, Lines 14-26). 
Regarding claim 17, Rose in view of Sinha and Hanna teaches all the limitation of claim 16, in addition, Rose teaches that the historical weather data includes maximum, minimum, and averages of meteorological variables selected from the group consisting of: temperature, humidity, precipitation, wind, and atmospheric pressure (Col. 17, Lines 14-31).  
Regarding claim 19, Rose in view of Sinha and Hanna teaches all the limitation of claim 14, in addition, Rose teaches that the received set of usage parameters include an input location, an indication of indoor or outdoor usage, and a request to generate test cases for the input location (Col. 4, Lines 6-25).  
Regarding claim 20, Rose in view of Sinha and Hanna teaches all the limitation of claim 15, in addition, Rose teaches program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: populate the generated test case with an indication of a reasoning for including the one or more testing variables in the test case, the indication of reasoning comprising an item of weather information rationalizing creation of the test case (Col. 4, Line 32-40; Col. 13, Lines 35-41).

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Sinha further in view of Hanna further in view of Radich et al. (U.S. 2018/0240137 A1, hereinafter referred to as “Radich”). 
Regarding claim 4, Rose in view of Sinha and Hanna teaches all the limitation of claim 3.  Rose, Sinha and Hanna fail to teach that the historical weather data includes maximum, minimum, and averages of meteorological variables selected from the group consisting of: temperature, humidity, precipitation, wind, and atmospheric pressure.  
However, Radich teaches the historical weather data includes maximum, minimum, and averages of meteorological variables selected from the group consisting of: temperature, humidity, precipitation, wind, and atmospheric pressure (para. [0023]: the historical weather metrics 142 may include temperature metrics, including highest temperature, lowest temperature, average daily temperature (all hours), highest temperature departure from normal, lowest temperature departure from normal, average daily temperature departure from normal, average daily temperature (highest/lowest), etc.; Dew point, relative humidity, soil temperature and moisture metrics, including maximum dew point temperature, minimum dew point temperature, average dew point temperature, maximum relative humidity, minimum relative humidity, average relative humidity, maximum wet bulb temperature, minimum wet bulb temperature, average wet bulb temperature, soil moisture, etc.; Atmospheric pressure metrics, including highest pressure, lowest pressure, average pressure, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical weather data such as is described in Radich into the system of Rose, Sinha, and Hanna, in order to achieve an economic forecasting system that forecasts future economic trends based on forecasted weather metrics (Radich, para. [0006]).
Regarding claim 5, Rose in view of Sinha and Hanna teaches all the limitation of claim 1, in addition, Rose teaches generating the test case for the asset that includes one or more testing variables that test data in the determined weather information that is associated with the identified location (Col. 3, Lines 40-62).  
Rose, Sinha, and Hanna fail to teach generating, by one or more processors, a test case shell that includes a testing variable to test an average temperature at the identified location, wherein the average temperature is derived from the determined weather information.
However, Radich teaches generating the test case for the physical asset further comprises: generating, by one or more processors, a test case shell that includes a testing variable to test an average temperature at the identified location, wherein the average temperature is derived from the determined weather information (para. [0022]: the historical weather database 140 stores geo-located and time-indexed historical weather metrics 142. Again, each of the geo-located and time-indexed historical weather metrics 142 describe a weather or environmental condition in a specific location 144 at a specific time 146; para. [0023]: see claim 4 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generating test case such as is described in Radich into the system of Rose, Sinha, and Hanna, in order to achieve an economic forecasting system that forecasts future economic trends based on forecasted weather metrics (Radich, para. [0006]).
Regarding claim 18, Rose in view of Sinha and Hanna teaches all the limitation of claim 14, in addition, Rose teaches that the program instructions to generate the test case for the asset that includes one or more testing variables that test data in the determined weather information that is associated with the identified location (Col. 3, Lines 32-40) further comprise program instructions to: generate a test case shell that includes a testing variable to test an average temperature at the identified location (Col. 4, Lines 26-40).  
Rose, Sinha, and Hanna fail to teach that the average temperature is derived from the determined weather information. 
However, Radich teaches the average temperature is derived from the determined weather information (para. [0023]: see claim 4 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generating test case such as is described in Radich into the system of Rose, Sinha, and Hanna, in order to achieve an economic forecasting system that forecasts future economic trends based on forecasted weather metrics (Radich, para. [0006]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Sinha further in view of Hanna further in view of Sheye (US 2011/0208469 A1, hereinafter referred to as “Sheye”). 
Regarding claim 21, Rose in view of Sinha and Hanna teaches all the limitation of claim 1. Rose, Sinha, and Hanna do not specifically teach that the test case is a specification of inputs, execution conditions, testing procedure, and expected results that defines a single test to be executed to achieve a particular testing objective.  
However, Sheye teaches that the test case is a specification of inputs, execution conditions, testing procedure, and expected results that defines a single test to be executed to achieve a particular testing objective (para. [0027]: the invention achieves a third object; to determine the relationship between test cases such that meta-model-objects emitted as output during execution of earlier test conditions can be used as input for the next test conditions, by specifying a method to determine the relationship between a first test condition's output and a second test condition's parameter values, and to determine the topology of a list of test conditions (defined by each test condition's rank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the test case such as is described in Sheye into the system of Rose, Sinha, and Hanna, in order to provide a method of automatic testing of at least one system under test accessed through at least one interface method defined in a code under test which is accessed via at least one test method defined in a test driver code which is accessed via a test runner (para. [0023]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Sinha further in view of Hanna further in view of Hatano et al. (JP 2017/220008 A, hereinafter referred to as “Hatano”). 
Regarding claim 22, Rose in view of Sinha and Hanna teaches all the limitation of claim 1. Rose, Sinha, and Hanna do not specifically teach that Application No. 17/035,840prior to generating the test case, analyzing, by one or more processors, the test case set to identify testing variables and parameters that are missing from the test case set; and wherein generating the test case is further based on the identified testing variables and parameters that are missing from the test case set.
However, Hatano teaches that prior to generating the test case, analyzing, by one or more processors, the test case set to identify testing variables and parameters that are missing from the test case set (page 3, lines 25-28: the analysis unit 111 is a functional unit that analyzes the definition of the type information stored in the type information definition storage unit 105 and the external specification stored in the external specification storage unit 101 to generate analyzed parameter information. The conversion unit 112 is a functional unit that refers to the type information definition, converts the analyzed parameter information, and generates test case generation information;  page 5, lines 1-8: an external specification (parameter information) 401 is a table for describing information on parameters related to software configuration modules and functions to be designed, and includes an ID column 402, a parameter name column 403, a type column 404, an IO column 405, It consists of an array column 406 and a pattern column 407. The ID column 401 is a column indicating parameter identifiers. The parameter name column 403 is a column that describes the name of the parameter. The type column 404 is a column that describes parameter type (type) information. The IO column 405 is a column that indicates whether the parameter is used for input, output, or both. The array column 406 is a column indicating whether or not the parameter is an array structure. The pattern column 407 is a column that describes variations that the parameter can take); and wherein generating the test case is further based on the identified testing variables and parameters that are missing from the test case set (page 5, lines 1-8: see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the analyzing test case set such as is described in Hatano into the system of Rose, Sinha, and Hanna, in order to analyze a design specification in the test design, extract relevant input information without omission, and generate a test case for testing (page 2, lines 7-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-270-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858